Case 1:11-cr-00065-JSR Document 118 Filed 04/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-vV- : 11-cr-0065-01 (JSR)
GEORGE SALEMO, : ORDER

Defendant.

JED S. RAKOFF, U.S.D.J.

Familiarity with the background to this case is here assumed.
As relevant here, on May 17, 2020, the Court denied defendant
George Salemo’s motion for compassionate release. Dkt. No. 103.
Relying on Application Note 1 to U.S.S.G. § 1B1.13, the Court found
that Salemo had failed to satisfy any of the applicable policy
statements defining extraordinary and compelling reasons. Salemo
appealed. Dkt. No. 107.

While the appeal was pending, the Second Circuit issued its

decision in United States v. Brooker, 976 F.3d 228, 236-38 (2d

 

Cir. 2020), holding that U.S.S.G. § 1B1.13 “is not ‘applicable’ to
compassionate release motions brought by defendants” and “cannot
constrain district courts’ discretion to consider whether any
reasons are extraordinary and compelling”. In light of Brooker,
the Second Circuit granted the Government’s unopposed motion to
vacate the Court’s denial of compassionate release and to remand

for further proceedings. Dkt. No. 116.
Case 1:11-cr-00065-JSR Document 118 Filed 04/21/21 Page 2 of 2

After remand, Salemo renewed his motion for compassionate
release. Dkt. No. 117. The representation of Salemo in the above-
captioned matter is assigned to C.J.A. attorney on duty today,
April 20, 2021, Jesse Siegel, Esq., for the purposes of
supplementing, if deemed necessary, the pro se motion for
compassionate release. Counsel for the defense and the Government
are directed to jointly call Chambers on Monday, April 26, 2021 at
10:00 a.m. to set up a briefing schedule for the motion.

SO ORDERED.

Dated: New York, NY hd. ly

April 20, 2021 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 
